Citation Nr: 1015885	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran reportedly had active military duty from June 
1978 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Jurisdiction over this case 
was subsequently transferred to the Montgomery, Alabama RO.


FINDINGS OF FACT

Sarcoidosis is not productive of pulmonary involvement with 
persistent symptoms requiring chronic low dose or 
intermittent corticosteroids, or FEV-1 of 56 to 70 percent or 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 
percent.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for sarcoidosis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Codes 
6600, 6846 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120- 
21 (2004) (Pelegrini II); see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini.  In addition, in 
October 2008 the Veteran received correspondence of how VA 
determines the disability rating.

Notwithstanding the foregoing, it is noted that, on September 
4, 2009, the Federal Circuit vacated and remanded Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Specifically, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  In addition, the Federal Circuit determined that 
"while a Veteran's 'daily life' evidence might in some cases 
lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgments."

VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  However, such notice errors may 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Here, the RO 
again considered the claim following the October 2008 notice 
letter and issued a supplemental statement of the case in May 
2009.  

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims 
folder.  The Veteran was also examined by VA during the 
pendency of this appeal.

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits at this time, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. §§ 
5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes (DCs).  38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is service connected for sarcoidosis with a 10 
percent disability evaluation assigned under 38 C.F.R. 
§ 4.97, Diagnostic Codes (DCs) 6846, 6600.  He contends that 
symptoms of his disability have increased in severity and a 
higher disability evaluation is warranted.  

Under 38 C.F.R. § 4.97, DC 6846 (sarcoidosis) the active 
disease or residuals are to be rated as chronic bronchitis 
(DC 6600) and extra-pulmonary involvement under specific body 
system involved.  Where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids a 30 percent evaluation is 
assigned.  Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 60 
percent evaluation.  A 100 percent evaluation is assigned for 
cor pulmonale, or cardiac involvement with congestive heart 
failure, or, progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  See Id.  

Since sarcoidosis may be evaluated as chronic bronchitis, DC 
6600 is also relevant to evaluating the Veteran's disability.  
Under 38 C.F.R. § 4.97, DC 6600 (chronic bronchitis) a 10 
percent evaluation is assigned for forced expiratory volume 
in one second (FEV-1) of 71 to 80 percent predicted value, 
or, the ratio of FEV-1 to forced vital capacity (FVC) of 71 
to 80 percent or, diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) 66 to 80 
percent predicted.  A 30 percent evaluation is assigned for 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted.  A 60 
percent evaluation is assigned for FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or, DLCO (SB) of 
40 to 55 percent predicted, or, maximum oxygen consumption of 
15 to 20 ml/kg in (with cardio respiratory limit).  A 100 
percent evaluation is assigned for FEV-1 less than 40 percent 
of predicted value, or, FEV-1/FVC less than 40 percent, or, 
DLCO (SB) less than 40 percent predicted, or, maximum 
exercise capacity less than 15 ml/kg in oxygen consumption 
(wit cardiac or respiratory limitation), or, cor pulmonale 
(right heart failure) or, right ventricular hypertrophy, or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or, episode(s) of acute respiratory 
failure, or, requires outpatient oxygen therapy.  See Id.

VA outpatient treatment records dated from 2003 to 2008 
reflect occasional treatment for pulmonary complaints and 
prescriptions for albuterol.  On most occasions the lungs 
were clear and/or normal.  On VA examination in September 
2002, the lungs were clear and x-ray findings were consistent 
with sarcoidosis.  On pulmonary function tests, FVC was 93 
percent and FEV1 87 percent of that predicted post-
bronchodilator.  DLCO(SB) was 101 percent of that predicted.  
Findings were consistent with a mild obstructive lung defect.  

A March 2005 VA Medical Center (MC) report of the Veteran's 
pulmonary function test (PFT) results reveal mild restrictive 
disease.  It also revealed a mild small airways obstructive 
defect, which interpretation was limited due to an erratic 
flow volume loop, low FEF50 [forced expiratory flow rate], 
low peak flow, and low MVV [maximum ventilatory volume] 
indicating poor effort.  Diffusion capacity was normal when 
adjusted for alveolar volume.  Change with bronchodilator 
could not be assessed due the Veteran's poor effort.

A VA examination was conducted in March 2005.  At that time 
the Veteran reported that he had a history of shortness of 
breath along with general muscle spasms since the early 
1980's.  He reported that his breathing has gradually gotten 
worse over the years with increasing pain and cramping of his 
chest muscles.  The examiner noted that the Veteran has a 
history of smoking cigarettes, one to two packs per day until 
about three years ago; and now he smokes about two to three 
cigarettes per day.  The examiner noted further that the 
Veteran is not on any specific medications for his 
sarcoidosis or other lung condition.  On physical 
examination, his respiration was 18.  He had no generalized 
lymph adenopathy.  His chest was symmetrical and lung 
auscultation revealed clear breath sounds with occasional 
mild wheezing on extreme expiration.  His heart was regular, 
there was no murmur and heart sounds were normal.  There was 
no evidence of congestive heart failure and no history of 
pulmonary hypertension or cor pulmonale.  Pulmonary function 
test (PFT) revealed evidence of mild restrictive and 
obstructive disease.  Chest x-ray revealed bilateral hilar 
and mediastinal adenopathy, but without any evidence of 
abnormal changes in his lungs or heart.  The diagnosis was 
mild sarcoidosis, currently stable without any specific 
treatment.  

In September 2007 the Veteran had a VA examination due to his 
claim that his service-connected disability had worsened.  At 
the examination he reported that he uses an albuterol 
inhaler, two puffs, twice a day.  He also uses an albuterol 
nebulizer approximately three times a week.  He stated that 
his breathing condition has gotten worse over the past 
several years; but, he is still able to walk up to a mile a 
day without difficulty.  He stated that he is currently 
unemployed due to a knee injury and he stated that there are 
no affects on his activities of daily living.  He stated 
further that he has a cough, which is mildly productive of 
approximately a teaspoon of white sputum every other day.  He 
denied any hemoptysis or anorexia.  He stated that he has 
dyspnea on exertion, but he is able to walk at least a mile.  
He denied any history of asthma.  He also denied any periods 
of incapacitation in regards to his sarcoidosis in the past 
year.

On objective examination there was symmetrical expansion of 
the lungs, clear breath sounds, occasional mild expiratory 
wheezing, and no rales or rhonchi.  The Veteran's heart rate 
and rhythm was regular.  There were no murmurs, rubs, or 
gallops.  There was no evidence of left or right heart 
failure.  The Veteran was accorded a PFT, but due to less 
than maximal effort exhibited by the Veteran, the results 
were not reproducible.  It was noted that the Veteran was 
unable to complete a test satisfactory for interpretation.  
The results were not reproducible and the Veteran had 
problems responding to prompts.  The technician performing 
the test noted that the Veteran expressed that he was "too 
sick to perform the test."  It was concluded that 
obstructive disease did not appear to be present.  It was 
noted that the technician was unable to assess for 
restrictive disease since the test did not meet ATS [American 
Thoracic Society] criteria for interpretation.  X-ray 
findings show persistent but slowly resolving bilateral hilar 
and mediastinal adenopathy suggesting sarcoidosis.  The 
examiner concluded with an assessment of sarcoidosis, 
currently stable, stable chest radiograph, less than maximal 
effort exhibited on PFTs and chronic obstructive pulmonary 
disease (COPD), currently stable.  The examiner opined that 
the Veteran had sarcoidosis and COPD, and continues to smoke.  
He commented that it would be mere speculation on his part to 
try and identify which pulmonary condition is related to the 
PFT findings.  

Considering the evidence of record the Board finds that an 
evaluation in excess of the 10 percent currently assigned for 
the service-connected sarcoidosis is not warranted.  In order 
to warrant the next higher evaluation of 30 percent under DC 
6846, the Veteran's respiratory disability must be productive 
of pulmonary involvement with persistent symptoms requiring 
chronic low dose or intermittent corticosteroids.  The 
evidence does not show that the Veteran requires 
corticosteroids to treat symptoms associated with his 
respiratory disability.  When examined in March 2005 he 
indicated that he was not on any specific medications for his 
sarcoidosis or other lung disorder.  In rendering the 
diagnosis, the VA examiner confirmed that the Veteran had 
mild sarcoidosis that was stable at that time without any 
specific treatment.  During the VA examination in September 
2007, the Veteran reported that he uses an albuterol inhaler, 
and an albuterol nebulizer.  There was no mention of the use 
of corticosteroids either on examination or in the outpatient 
treatment records.  Absent evidence that the Veteran's 
respiratory disability requires corticosteroids an increased 
evaluation in excess of the 10 percent currently assigned is 
not warranted under 38 C.F.R. § 4.97, DC 6846.

The criteria for a higher evaluation under DC 6600 have also 
not been met.  In order to warrant the next higher evaluation 
of 30 percent under DC 6600, the Veteran's respiratory 
disability must be manifested by FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.  The evidence shows that the Veteran 
was accorded a PFT in September 2007 but he was unable to 
complete a test satisfactory for interpretation.  The Veteran 
expressed that he was too sick to perform the test.   The 
results were not reproducible.  Notwithstanding the 
incomplete PFT the VA examiner in September 2007 acknowledged 
that less than maximal effort was exhibited on PFT and 
provided an assessment that the Veteran's sarcoidosis, chest 
radiograph and COPD were stable.  The pulmonary function 
testing in 2002 was well within the limits provided for a 10 
percent rating and there has been no showing that these 
values have changed significantly.  While it is unfortunate 
that reliable testing could not be done, this appears to be 
in a large part due to the Veteran's failure to cooperate and 
this is not a basis for favorable action.  Based on the 
foregoing, an evaluation in excess of 10 percent for 
sarcoidosis is not warranted.

The Veteran's symptoms have not been severe enough to warrant 
a higher evaluation at any time since the effective date of 
his award for sarcoidosis, so his evaluation cannot be 
"staged" because 10 percent represents his maximum level of 
disability throughout the appeals period.  See Hart, supra.

Finally, the Board notes that there is no evidence of record 
that the sarcoidosis causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
sarcoidosis.  On VA examination in September 2007 the Veteran 
stated that he was unemployed due to a knee injury.  He 
denied any periods of incapacitation in regards to his 
sarcoidosis in the past year.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for sarcoidosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


